—Order unanimously affirmed without costs. Memorandum: Petitioners appeal from an order denying, inter alia, their petition to invalidate the designating petition of respondent Francine Del-Monte as a Democratic Party candidate for the New York State Assembly, 138th District. We reject petitioners’ contention that DelMonte’s designating petition failed to identify and adequately describe the office for which DelMonte is running. Here, DelMonte’s description of the office “is ‘sufficiently informative * * * so as to preclude any reasonable probability of confusing or deceiving the signers, voters or board of elections’ ” (Matter of Liepshutz v Palmateer, 112 AD2d 1101, 1101-1102, affd 65 NY2d 965, quoting Matter of Donnelly v McNab, 83 AD2d 896, lv denied 54 NY2d 603; see also, Matter of Ciccotti v Havel, 186 AD2d 979, lv denied 80 NY2d 754). (Appeal from Order of Supreme Court, Niagara County, Koshian, J. — Election Law.) Present — Pine, J. P., Hayes, Hurlbutt, Scudder and Kehoe, JJ. (Filed Aug. 23, 2000.)